DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Erik Sivertson, during a telephony interview on June 2, 2022, gave the Examiner an authorization to amend claims as follows:
IN THE CLAIMS
3.  (Currently Amended) The computer-implemented method of associated with each respective point of the plurality of points; identifying, by the computing system, an anchor class embedding for each object instance in the one or more object instances based, at least in part, on the anchor location associated with each object instance, wherein each anchor class embedding is indicative of a respective class embedding associated with a respective point of the plurality of points; generating, by the computing system, a set of anchor points comprising one or more object anchor points, each object anchor point indicative of the anchor class embedding for a respective object instance in the one or more object instances; and determining, by the computing system, the object subset of points based, at least in part, on the one or more object anchor points.
4. (Currently Amended) The computer-implemented method of 
5. (Currently Amended) The computer-implemented method of 
6. (Currently Amended) The computer-implemented method of respective point is associated with one or more known semantic classes in a closed set of semantic classes.
7. (Currently Amended) The computer-implemented method of 
8. (Currently Amended) The computer-implemented method of 
9. (Currently Amended) The computer-implemented method of assigning, by the computing system, an unknown semantic class label indicative of the respective unknown instance to the respective point.
12. (Currently Amended) The computing system of 
13. (Currently Amended) The computing system of 
14. (Currently Amended) The computing system of association score associated with the respective point; and assigning a known semantic class label indicative of the respective object instance to the respective point.
15. (Currently Amended) The computing system of 
16. (Currently Amended) The computing system of 
19. (Currently Amended) The autonomous vehicle of 
20. (Currently Amended) The autonomous vehicle of 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Consider claim 1, 10 and 17, the best references found during the prosecution of the present application were, Chang et al (US Pat. Pub. No. 2020/0257975) and Tariq (US Pat. Pub. No. 2021/0166049).  Chang et al directed toward metric-learning based data classification.  Tariq directed toward a neural network that outputs embeddings; further, embeddings used for object identification, object classification and object tracking.  However, the combination of Chang et al and Tariq failed to disclose or suggest each and every limitation recited in claims 1, 10 and 17 of the claimed invention when considered as a whole.  Therefore, claims 1-20 are found allowable.
 	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 

Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642